                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:06-CR-119
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
BRANDON WRIGHT,                             :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 6th day of February, 2020, upon consideration of defendant

Brandon Wright’s motion (Doc. 400) for a sentence reduction under Section 404 of

the First Step Act of 2018, § 404, Pub. L. No. 115-391, 132 Stat. 5194, 5222, and for

the reasons set forth in the accompanying memorandum, it is hereby ORDERED

that Wright’s motion (Doc. 400) is DENIED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
